Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 recites a beam axis. It is unclear if this is referring the beam axis introduced in claim 1, or if a second beam axis is being introduced.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 14-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3050675 (“Maxime”) in view of USPGPub No. 2010/0213429 (“Drake”), USPGPub No. 2003/0090682 (“Gooch”), and Hubert Meagher, Why Laser Trackers for 3D Precision Measurement?, Oasis, Published November 19, 2014 (“Meagher”).
Regarding claim 1, Maxime teaches a positioning system (1) for positionng an engine component for attachment to an engine of an aircraft (fig. 1, lines 13-25 & 69-71, wherein all references to the Maxime specification refer to the machine translation submitted herewith)  the system comprising: first … support (4) configured to be mounted to a base (3); a lift frame including a frame crossbeam (8) (fig. 1, lines 96-110), and a pair of cambered trusses (35) having respective apexes secured at their apexes at spaced-apart positions to the frame crossbeam, and having distal ends configured to be attached at spaced apart positions to the engine component (fig. 1, lines 136-150). Since the frame 34 of Maxime is capable of being rotated 180 degrees via element 7a (lines 105-117), the pair of truss assemblies 35 are capable of being secured at their apexes to the crossbeam.
Maxime fails to explicitly teach a plurality of supports that are spaced apart and mounted to a base on opposite sides of a component bay region of the base. However, this would have been obvious in view of Drake.

In this case, both Maxime and Drake are directed to lifting mechanisms comprising a crossbar configured to move vertically and rotate with respect to a support. Drake teaches that both ends of the crossbar can be secured to separate supports comprising a base, wherein each of the supports comprises a lift mechanism. It would be predictable to attach the distal end of the crossbeam of Maxime to an identical base/support because Drake teaches that a crossbeam can be rotated and move vertically when attached to multiple supports. One of skill in the art will appreciate that connecting the distal end of the crossbeam to another support will allow both ends of the crossbeam to be stably supported, thereby decreasing the torque applied on the first support, and allow the system to lift heavier loads. Thus, it would be obvious to modify Maxime to attach the distal end of the crossbeam to a second support/base system identical to the first.
Given the above modification the bases of each of the first and second support are interpreted as at least one base. In addition, a component bay region is between the at least one base.
Maxime et al. further teach a crossbeam support (element 5 of Maxime) on which the frame crossbeam is supported, and configured for movement of the frame crossbeam along the pair of upright supports, rotationally around a beam axis, and rotationally around a transverse axis orthogonal to the beam axis. The support assemblies 5 support the crossbeam 8 at all times, i.e. during movement along the supports and rotationally around beam axis y (lines 83-117). Maxime further teaches that at least a portion of the crossbeam 9/31 is configured to rotate about an axis z that is orthogonal to the beam axis (fig. 1, lines 118-128). Thus, the support assemblies also support the crossbeam while a portion of the crossbeam rotates about the axis z. Further, Maxime teaches that the crossbeam can fold relative to the supports (lines 210-213), which allows the entire crossbeam to rotate about an axis orthogonal to the beam axis.
a lift mechanism configured to move the crossbeam support along at least one upright support (lines 151-172, i.e. motor that lifts support assemblies 5); a rotational drive configured to rotate the frame crossbeam relative to the crossbeam support (lines 151-172, i.e. the motor that rotates the crossbeam about axis y); and a system controller configured to control operation of the rotational drive to rotate the frame crossbeam relative to the crossbeam support to rotationally position the engine component secured to the lift frame and control operation of the lift mechanisms to move the crossbeam support along the at least one upright support in a direction that reduces the vertical distance between the engine component and the engine (lines 151-172).
Maxime et al. fail to explicitly teach a [sensor] assembly configured to support a first [sensor] and a second [sensor] at a known distance apart along a reference line, the [sensor] assembly being configured to be positioned relative to the engine component with the reference line oriented vertically.
Gooch is directed to positioning parts together in the aircraft industry (paras. [0001] & [0002]). Gooch teaches using two sensors 6a & 6b configured to identify targets located on the two parts to be positioned (fig. 1, paras. [0026]-[0028] & [0034]-[0041]). A processor uses the information to position and orient the parts (para. [0041]). Then the processor compares the positions of the parts and determines how the parts must be moved with respect to each other (paras. [0048]-[0050]). Before beginning the process, a coordinate frame of reference is created to describe the relationship, e.g. distance, between the sensors (paras. [0032] & [0033]). 
In this case, Maxime et al. teaches automatically positioning parts of an aircraft by monitoring the component (Maxime, lines 151-172). However, Maxime doesn’t teach the specifics of how the position of the part is used to manipulate it. Gooch teaches one of skill in the art that positioning aircraft parts with respect to each other can be done automatically via sensors and processors. Thus, it would be obvious to modify Maxime et al. such that targets are placed on the parts to be positioned, and at least two sensors are used to determine the position of the targets. There would be a reasonable expectation of success in view of Gooch of using the positions of the targets to determine the positions of the parts and how to move the parts in the predetermined configuration because Maxime comprises a controller configured to 
Given the above modification, placing the sensors in the coordinate frame determines the known distance between the sensors. In addition, while Gooch teaches the sensors aligned horizontally (fig. 1), one of skill in the art will appreciate that the sensors are capable of being aligned vertically because the sensors are movable and the only requirement is that the sensors can sense a few of the targets.
Maxime et al. fails to explicitly teach the sensor assemblies being laser assemblies configured to support a first laser and a second laser. However, laser trackers are known substitutes to optical sensors as taught by Meagher. 
Meagher is directed to laser trackers (page 1, wherein all references to Meagher refer to the document submitted with the Office action mailed on December 22, 2020). Meagher teaches that laser trackers measure 3D coordinates with very good accuracy by measuring the distance to a target and measuring the elevation angle of the laser beam (pages 2-3). Laser trackers can collect large volumes of 3D data quickly and in real-time (page 2), and, can be used for aerospace manufacturing operations (pages 3-4). 
In this case, Maxime et al. teaches determining 3D positions of a plurality of targets on the parts via a plurality of optical sensors. Meagher teaches that laser trackers are an accurate and reliable way to determine the 3D position of targets, specifically in manufacturing operations. Thus, it would be obvious and predictable to substitute the optical sensors of Maxime et al. with laser trackers to determine the 3D positions of the targets. 
Given the above modification, since Meagher teaches the laser trackers have an adjustable laser to track the targets in real-time, Maxime et al. teaches the first and second lasers being individually adjustable in a respective plane including the reference line to align a respective laser beam of each of the first and second lasers with a target position on the aircraft associated with the aircraft engine. Further, since the laser trackers use the elevation angle to determine 3D coordinates, the limitation of the laser assembly providing a first indication representative of a first angle of the laser beam of the first laser relative to the reference line and a second indication representative of a second angle of the laser beam of the second laser relative to the reference line is satisfied by Maxime et al. 
Claim 1 also recites the controller configured to determine a vertical distance between the engine component and the target position on the aircraft based at least in part on the first and second angles and the known distance. As detailed above, Maxime et al. teaches to determine the 3D positions of the two parts (including their vertical positions) in order to determine how to move the components into the desired assembly position. Thus, the natural logical result of the above modifications is that the angle of the lasers and positional relationship of the lasers will be used to determine the vertical, and horizontal, distance between the engine component and the target position.
Regarding claim 2, Maxime et al. fail to explicitly teach the crossbeam support spans between the pair of upright supports. However, this would have been obvious in view of a separate teaching of Drake not yet used in the current rejection.
Drake teaches that the crossbeam 30 is extendable in order to accommodate different sized components (para. [0047]). The crossbeam includes sections 32 that are attached to central portion 38 (figs. 1-2, para. [0047]).
In this case, both Maxime et al. and Drake teach a lifting mechanism having multiple degrees of freedom and comprising a crossbar. Drake teaches one of skill in the art the crossbeam can comprise a middle portion and two outer sections housed within the middle section and configured to extend laterally thereby increasing the horizontal length of the lift mechanism. There would be a reasonable expectation of success in view of Drake of modifying the crossbeam of Maxime to have two outer sections arranged within the crossbeam and configured to extend outwardly in order to change the horizontal length of the crossbeam because Drake teaches that the two outer sections can be attached to the supports in order to lift and rotate the entire crossbeam. Thus, it would be obvious to modify Maxime et al. such that the crossbeam has two outer sections arranged within the crossbeam and configured to extend outwardly in order to change the horizontal length of the crossbeam depending on the dimensions of the component to be positioned.
 crossbeam support is interpreted as outer sections 32 of Drake, and, the frame crossbeam is interpreted as middle portion 38 of Drake. As such, at least in fig. 1 of Drake, the crossbeam support spans between the upright supports. 
Regarding claim 3, Maxime further teaches a base-drive mechanism configured to move the base along a work surface, the system controller further configured to control operation of the base-drive mechanism to move the base along the work surface in a direction that reduces the horizontal distance between the engine component and the engine (fig. 1, lines 75-81 & 151-205).
Claim 3 also recites the system controller is further configured to (a) determine a horizontal distance between the engine component and the target position on the aircraft based at least in part on the first and second angles and the known distance. As detailed in the rejection to claim 1, Maxime et al. teaches to determine the 3D positions of the two parts (including their horizontal positions) in order to determine how to move the components into the desired assembly position. Thus, the natural logical result is that the angle of the lasers and positional relationship of the lasers will be used to determine the horizontal, and vertical, distance between the engine component and the target position. 
Claim 14 recites the lift mechanism includes a first lift mechanism (i.e. the motor connected to the first support) configured to move a first cross beam support assembly (element 6 of Maxime) of the crossbeam support along a first upright support of the pair of upright supports in response to a first control signal (Maxime, lines 83-90 & 151-172).
Claim 15 recites a second lift mechanism configured to move a second cross beam support assembly of the crossbeam support assembly along a second upright support of the pair of upright supports in response to a second control signal. The second lift mechanism is interpreted as the motor in the second support that is configured to lift the other end of the frame crossbeam via the second cross beam supports.
Claim 16 recites the rotational drive is configured to rotate the frame crossbeam about a beam axis relative to the first and second crossbeam support assemblies in response to a third control signal. As detailed in the rejection to claim 1 above, the frame crossbeam is rotated, 
Regarding claim 21, Maxime et al. further teach the frame crossbeam spans between the pair of upright supports (Maxime, fig. 1, wherein crossbeam 8 spans between the upright supports which are interpreted to include elements 6/7a).
Regarding claim 22, Maxime et al. further teach each cambered truss of the pair of cambered trusses extend from the frame crossbeam through an opening in the crossbeam support. As detailed in the rejection to claim 1 above, the at least one crossbeam support is interpreted as elements 5 of the Maxime. Thus, the cambered trusses extend from the crossbeam at a location between the elements 5, i.e. between an opening delimited by the at least one crossbeam supports.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maxime in view of Drake, Gooch, Meagher, and USPGPub No. 2012/0110816 (“Groves”).
All the limitations of claim 17 are found in claims 1, 14, and 15, except for the second lift mechanism move the second cross beam support assembly independently from the first lift mechanism. Thus, as detailed in the rejections to claims 1, 14, and 15, above, Maxime in view of Drake,  teach all the limitations of claim 1, 14, and 15. 
Claim 17 also recites the second lift mechanism moves the second cross beam support assembly independently from the first lift mechanism. This limitation would have been obvious in view of Groves.
Groves is also directed to positioning an aircraft component for attachment to an aircraft (para. [0002]). Groves teaches that all four actuators/lift mechanisms may be operated independently in order to change the position of the aircraft component (paras. [0071]-[0073]).
Maxime et al. and Groves are both directed to positioning an aircraft component via an apparatus that is configured to manipulate the component in both a translational and rotational manner. Groves teaches that when using multiple lift mechanisms that the lift mechanisms can be independent in order to provide more options when maneuvering the component. Since Maxime teaches that it is possible for the crossbeam to fold relative to the supports (Maxime, lines 206-217), it would be predictable for the apparatus of Maxime et al. to 
Claim 18 recites a rotational drive configured to rotate the frame crossbeam about a beam axis relative to the first and second crossbeam support assemblies in response to a third control signal. This is the same limitation found in claim 16. As detailed in the rejection to claims 1 and 16, above, this limitation would have been obvious in view of Maxime et al.
Claim 19 recites the system controller configured to control operation of the rotational drive to rotate the frame crossbeam relative to the crossbeam support to rotationally position the engine component secured to the lift frame. As detailed in the rejection to claim 1, above, the purpose of rotating the frame crossbeam of Maxime et al. is to help in positioning/orienting the engine component during assembly.
Claim 20 recites the first and second crossbeam support assemblies are configured to support the frame crossbeam as it is rotated about the beam axis, and pivoted relative to the first and second upright supports. As detailed in the rejections to claims 1 and 16 above, the first and second crossbeam support assemblies (analogous to elements 6 of Maxime) are configured to support the frame crossbeam at all times, which includes during rotation about axes y and z (Maxime, fig. 1, lines 105-128). In addition, when the frame crossbeam is rotated, at least parts of the frame crossbeam, will be pivoted with respect to the uprights.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maxime et al. as applied to claim 3 above, and further in view of Applicant’s Admitted Prior Art (“AAPA”).
Regarding claim 4, Maxime et al. fail to explicitly teach the engine component mounts to the aircraft with a hinge including a first hinge component on the aircraft and a second hinge component on the engine component. However, this would have been obvious in view of AAPA.
AAPA teaches that it is known for nacelle parts to attach to a part of an airplane via a hinge having first and second hinge components on the aircraft and nacelle component, respectively (pages 1-2 of Applicant’s originally filed specification).

Claim 4 also recites the target position on the aircraft is a position of the first hinge component. Maxime et al. teach to provide targets on the engine component and aircraft in order to position the two in an optimal assembly position. Thus, since the first hinge component is the optimal assembly location, it would be common sense to place one of the targets on the first hinge component.
Claim 4 also recites the laser assembly is configured to be positioned relative to the engine component. As illustrated in figure 1 of Gooch, the sensors are placed relative to the component to be moved such that the sensors are closer to the component to be moved than the aircraft and have a direct line of site to the engine component. Thus, Maxime et al. teaches the lasers at least capable of being positioned relative to the engine component. 
Claim 5 recites the laser assembly is configured to support the first and second lasers in a deployed configuration with the first laser positioned relative to the second hinge component, and additionally configured to be adjusted to support the first and second lasers in a retracted configuration in which the first and second lasers are spaced away from the engine component. As detailed in the rejection to claim 4 above, the lasers are capable of being positioned relative to the hinge component, thus reading on deployed position. Since laser trackers are known to be portable (page 2 of Meagher), the lasers are also capable of being positioned in other positions that are spaced from the engine component, i.e. retracted position.
Claim 6 recites the system controller is configured to control operation of the base-drive mechanism while the lasers are in the retracted configuration. Since Maxime et al. teaches the controller configured to control the base-drive, the controller will be capable of controlling the base drive when the lasers are in the deployed or retracted positions as defined in the rejection to claim 5 above. Said another way, when utilizing the lasers in the retracted position (i.e. spaced from the engine component), the controller is still able to determine positions of the 
	
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered.  The examiner agrees that the amendments to the claims overcome the previous rejections. As such, the previous 103 rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”